Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 8







In the Interest of William Joseph Carter



State of North Dakota, 		Petitioner and Appellee



v.



William Joseph Carter, 		Respondent and Appellant







No. 20160236







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen (argued), State’s Attorney, 511 Second Avenue Southeast, Jamestown, N.D. 58401, and Katherine M. Naumann (on brief), Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for petitioner and appellee.



Tyler J. Morrow (argued), 424 Demers Avenue, Grand Forks, N.D. 58201, and Mark T. Blumer (on brief), P.O. Box 7340, Fargo, N.D. 58106, for respondent and appellant.

Interest of Carter

No. 20160236



Per Curiam.

[¶1]	William Carter appeals from an order denying his application for discharge from civil commitment as a sexually dangerous individual.  Carter argues the district court erred in denying his application for discharge because there is not clear and convincing evidence that he continues to be a sexually dangerous individual under N.D.C.C. § 25-03.3-01(8).  We conclude the court’s findings of fact are supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner